IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                               July 20, 2005 Session

           STATE OF TENNESSEE v. YOUNG BOK SONG, a/k/a MIKE

                     Direct Appeal from the Criminal Court for Davidson County
                             No. 2003-C-1792    Steve R. Dozier, Judge



                        No. M2004-02885-CCA-R3-CD - Filed November 4, 2005


The defendant, Young Bok Song, a/k/a Mike, was convicted by a jury of seven counts of rape of a
child, a Class A felony, and four counts of aggravated sexual battery, a Class B felony, and received
an effective sentence of sixty-five years, to be served at 100% in the Tennessee Department of
Correction. On appeal, he argues the trial court erred by: (1) not appointing an interpreter; (2) not
providing the defendant with a copy of a forensic interview tape; (3) allowing the State to ask the
defendant numerous argumentative questions; and (4) not granting a new trial based on newly
discovered evidence. Following our review, we affirm the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ROBERT W. WEDEMEYER , JJ., joined.

Brent Horst, Nashville, Tennessee, for the appellant, Young Bok Song, a/k/a Mike.

Paul G. Summers, Attorney General and Reporter; Preston Shipp, Assistant Attorney General; Victor
S. Johnson, III, District Attorney General; and Brian K. Holmgren, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                                        OPINION

        Following the State's election, the eleven counts which the jury considered and convicted the
defendant were for the rape of a child occurring between September 8, 1997, and September 7, 2002,
against the victim S.L.1 (Counts 1, 2, 3, 4, 5, 6, and 7); aggravated sexual battery occurring between
September 8, 1997 and September 7, 2002, against the victim S.L. (Counts 10, 11, and 12); and
aggravated sexual battery occurring in April 2003, against the victim J.L. (Count 13). We will set
out the trial testimony.



       1
           It is the policy of this court to refer to juvenile victims of sexual offenses by their initials.
                                                      FACTS

         The victim, S.L., born on September 8, 1989, and fourteen years old at the time of the trial,
testified that she lived with her mother, Chong Suk Pak, and her younger sister, victim J.L., in a two-
bedroom apartment in Nashville during the times the defendant had sexual contact with her. She
testified that she did not know or have any memories of her biological father. S.L. said she met the
defendant when she was very young and remembered him living with her family “for a little bit.”2
After the defendant moved out to live with his ex-wife3 and children, S.L. visited him at his house
a “couple of times a week,” but also continued to see the defendant at her apartment because he often
babysat S.L and J.L. while their mother was at work.

         S.L. testified to a number of different sexual encounters with the defendant. S.L. said the
first time she remembered the defendant having sexual contact with her was when she was about
eight years old and her mother was at work. She said she was in her bedroom practicing her flute
and her sister was in the living room when the defendant came into the room and “told [her] to take
off [her] clothes.” After taking off all her clothes, S.L. closed her eyes at the direction of the
defendant and laid down on her back on the bed while his “penis went inside [her] vagina.” S.L. said
this hurt and she began to cry, but the defendant “told [her] to be quiet.” S.L. said that “[a]fter [the
defendant] finished, [he] told [her] to go wash [herself],” which she did. She said she did not yell
for her sister because she was afraid of the defendant. S.L. could not remember how many times the
defendant had raped her in her bedroom but said it happened more than twice.

        The second incident occurred when S.L. was again in her bedroom practicing her flute and
the defendant told her sister and his own daughter, Mindy, to go outside and play. S.L. did not
remember how old she was at the time of this encounter. She said the defendant came into her room
and told her to take off her clothes and then “put his penis into [her] vagina” while she was lying on
her bed. She did not recall how long this episode lasted, nor did she remember if the defendant said
anything.

        The third sexual encounter occurred in her living room while S.L.’s mother was at work and
her sister was asleep in the bedroom. She said the defendant told her to take off her clothes, and he
then “[p]ut his penis inside [her] vagina” while she laid on the floor on her back. Asked if she ever
said anything to the defendant when he told her to remove her clothes, S.L. said she “sometimes .


         2
          There is some discrepancy as to whether the defendant is S.L. and J.L.’s stepfather. The victims’ mother,
Chong Suk Pak, who is Korean and spoke little English, testified that she and the defendant were “married by papers”
in Nashville but were not married by a judge or a minister. The defendant, also from K orea, testified that he tried to
become the victims’ legal guardian, but when the government rejected his case, he decided to marry their mother “by
paper.” Not being familiar with the “marriage by paper” alone concept and not having a copy of the “marriage papers,”
we are unable to ascertain if the parties were legally married.

         3
         The record is also not clear on whether the defendant, who left a wife and child in Korea, was divorced.
Although the defendant testified that he divorced his wife before he left Korea, he began living with her once she
immigrated to the United States and had more children. He also addressed her as his “wife” during his testimony.

                                                         -2-
. . said that [she] didn’t want to do it,” but he “still did it.” S.L. said she felt pain during the rape and
cried, but the defendant told her to be quiet. Asked how she knew her mother was at work, S.L. said
that the defendant called her mother “before . . . to make sure that she was still there.” S.L. said she
had her eyes closed the entire time and did not know if the defendant had anything on his penis while
he was raping her. S.L. could not remember how many times the defendant raped her in the living
room but said it was more than once.

        The fourth sexual encounter happened when S.L. was twelve years old and the defendant told
her to go to her mother’s bedroom. S.L. said the defendant “had a towel and he put it behind [S.L’s]
butt, and he told [her] to take off [her] clothes and stuff.” The defendant then “put his penis inside
[S.L’s] vagina,” which was “painful” and “made [her] bleed.” Asked if the defendant did anything
different compared to the other times he raped her, S.L. explained that “he did it more harder.”
Afterward, the defendant picked S.L. up and took her into the bathroom, put her in the bathtub, and
told her to wash herself. S.L. said she continued to bleed the next day at school and used tissue to
keep the blood from going anywhere. S.L. testified that this was the last time the defendant put his
penis inside her vagina.

         The fifth encounter S.L. recalled having with the defendant was at his house. She said he told
her to take off her clothes and “help him scrub his back in the shower.” S.L. could not remember
what happened after she took off her clothes. The sixth encounter with the defendant occurred in
the living room of S.L.’s apartment when the defendant, lying on the floor, told S.L. to “perform oral
sex.” S.L. said the defendant put “[h]is penis inside [her] mouth,” and she “was sort of choking”
because the defendant “was making [her] gag” as his penis “was going really deep” in her mouth.
Afterwards, the defendant told S.L. to brush her teeth. S.L. testified that the defendant made her
perform oral sex on him again in her bathroom while her mother, sister, and cousin were all home.
She said he turned on the faucet and made her get on her knees and put his penis in her mouth. S.L.
said the defendant made her gag because “[h]e was kind of pushing [his penis] really deep down in
[her] throat or something.”

        In addition to these sexual encounters, S.L. described incidents when the defendant touched
her breasts and buttocks. She explained that he squeezed her breasts and buttocks under her clothes
on other occasions separate from the ones earlier described. S.L. said the defendant told her while
squeezing her breasts that she “should be thanking him because it was making [her breasts] grow.”

        S.L. testified that the first person she talked to about what the defendant did to her was a
friend at school. She said she told her friend after attending a school program that dealt with rape
and hearing from a girl “talking about how she got raped.” The friend told her teacher, Ms. Griffith,
whom S.L. later talked to about the sexual encounters. S.L. said she did not tell anyone what
happened to her before this because she was afraid of the defendant as a result of his hitting her and
J.L. when they did not listen to their mother or do their school work. She explained that it was the
defendant, not her mother, who disciplined her.




                                                    -3-
         J.L., born October 31, 1990 and thirteen years old at the time of trial, testified that she did
not remember how old she was when she first met the defendant but thought she was either in the
first or second grade. She said she went to the defendant’s house once or twice a month, and the
defendant visited or babysat her and S.L. at their apartment while their mother worked. Asked if
S.L. ever told her what happened with the defendant, J.L. said S.L. told her that he “raped” her in
the living room. J.L. later told their mother what happened, and she “almost fainted.” Asked if
anything happened between her and the defendant, J.L. said when she was twelve he touched and
squeezed her breast while she was in the bathroom of her apartment. She said the touching lasted
a couple of seconds and made her a “little nervous.” J.L. told S.L. about what had happened after
S.L. confided in J.L. about what the defendant had done to her.

        J.L. testified that the defendant disciplined her and S.L. and was more strict with them than
their mother. She explained that he would strike them on the hands or the back of their legs with
a metal stick. She said she never told her mother about the defendant hitting her because she was
scared.

         The victims’ mother, Chong Suk Pak, who moved to the United States from Korea in 1985,
testified through an interpreter. She divorced the victims’ father in 1994 and he moved back to
Korea sometime after that. Pak met the defendant in 1994 and he lived with her and the victims
from May 1994 until March 1995, sleeping in her bedroom while she slept on the couch. Pak
acknowledged having a romantic relationship with the defendant and said she did not know he had
an ex-wife and children in Korea until after he began living with her. She said he told her that he
was divorced. After the defendant’s ex-wife and children moved to the United States in 1995, he
lived with them but continued to come to Pak’s apartment to babysit the victims. Pak acknowledged
she continued her romantic relationship with the defendant until he moved to Alabama in 2002.

        Pak said she allowed the defendant to babysit her children because she did not “trust anybody
else, anyone else, to have [her] children’s well-being.” She “could not trust [her] ex-husband, but
[she] trusted [the defendant]” with her children. Asked why she did not trust her ex-husband with
the girls, Pak testified that “he often mention[ed] about sexual abuse of a father of their children;
and, so, I just thought he . . . could not be trusted.” She later explained that her ex-husband “watched
TV and read . . . newspaper article about sexual abuse by parents, he . . . mentioned about those. So,
when I heard him mentioning that, I began to doubt.” She acknowledged that she did not know if
her ex-husband had ever abused her children and the last time he saw the children was in 1993, when
S.L. was four years old.

        Pak testified that the defendant helped S.L. and J.L. with their homework and taught them
music. Asked if she had seen the defendant strike her children, Pak answered that he “frequently”
did so and described an incident when the defendant hit S.L. on the back of her leg with a stick. She
acknowledged that striking children with a stick on their feet or back of their legs is typical
punishment in Korea. Asked if she had ever questioned her daughters as to whether anything had
happened to them while they were at the defendant’s home, Pak answered, “I ask them if he didn’t
do anything. I ask that, because he is not their real father.” She testified that S.L. never told her


                                                  -4-
about the defendant’s abuse, that she learned about it from J.L., and that the news was a shock to her.
Pak acknowledged that, after the defendant moved away, she often told her daughters that if they did
not behave he would come back to discipline them.

       Brenda Griffith, a teacher at John Trotwood Moore Middle School, testified that in May
2003, her class had just finished sex education classes. She said representatives from Mercy
Ministries4 talked to the class and acknowledged one of the speakers was a young girl who talked
about being sexually abused but had not described the abuse in graphic detail. About a week later,
representatives from the Rape and Sexual Abuse Center came to talk to her class, and soon after their
presentation, S.L. told Griffith she had “been raped on numerous occasions, by a friend of her
mother’s.” Griffith said S.L. seemed “very agitated and very nervous” and “upset” at the time.

       Dr. Angela Latrice McShepard Carr, a former guidance counselor at John Trotwood Moore
Middle School, testified that Ms. Griffith reported S.L.’s abuse to her and that she spoke with S.L.
about what had happened with the defendant. On cross-examination, Dr. Carr could not recall if S.L.
used the word “raped” when she talked to her. She acknowledged that S.L. did not describe the
abuse in detail.

        Dr. Maureen Sanger, a psychologist with Our Kids Center in Nashville, testified that she
interviewed S.L. in June 2003 at the Center, which performs medical evaluations of children
suspected of being victims of sexual abuse. The interview included S.L.’s medical history, which
Dr. Sanger read to the jury. S.L. told Dr. Sanger that no one other than the defendant had ever
touched her sexually, and she denied ever having any “peer sexual contact.” On cross-examination,
Dr. Sanger acknowledged that “[y]oung children oftentimes don’t have clear memories that they’re
able to report verbally.”

          Carolyn Smeltzer, a nurse practitioner at Our Kids Center, testified that she performed a
physical examination on S.L. Smeltzer explained that S.L. “had basically two areas on her hymen
that . . . lacked any hymenal tissue” which “had to have been caused by some sort of a penetrating
trauma, . . . something penetrated through her hymen and tore her hymen in both of those spots, all
the way down to the base.” Asked what could cause such an injury, Nurse Smeltzer said, “[W]hen
we see kids with injuries to their hymen, that are talking about sexual abuse, they’re typically talking
about penile penetration to their . . . vaginal or genital area.” Smeltzer acknowledged that such
injuries can be the result of “an accidental penetrating injury, like a . . . straddle injury.” Nurse
Smeltzer testified that there is a difference in the depth of a child’s hymen and explained that S.L.’s
was “difficult to examine . . . because of the depth of her hymen; it was fairly in -- deep inside.”
Smeltzer said the injury to S.L.’s hymen would have taken approximately one week to heal, and she
could not say when the injury took place. Asked if the injury could have taken place when S.L. was
four or younger, Smeltzer said, “There’s no way to be absolutely certain[,] but this is not -- the
pattern of injury is not something that we commonly see in a young child.” She further explained


         4
          Griffith explained that Mercy Ministries is a private organization that offers counseling and education for
young girls in need.

                                                        -5-
that when a younger child is sexually penetrated, “it’s typically a fairly large injury . . . [the children]
really come out with almost no hymenal tissue in a good part of the posterior pole.”

        Edward Stotts, a case manager for the Department of Children’s Services (“DCS”),
investigated S.L.’s allegation of sexual abuse by the defendant. Stotts told S.L. that she would be
going to the Child Advocacy Center for a forensic interview and explained that a forensic interview
is “basically an interview that’s conducted for legal purposes.”5 Stotts said that S.L.’s forensic
interview was tape- recorded. Stotts did not participate in S.L.’s interview but did interview J.L.
who told him that the defendant had touched her breast. He said no medical examination was
performed on J.L. because “there wasn’t a disclosure of any type of penetration” with her.

        On cross-examination, Stotts acknowledged setting up the forensic interview for S.L. after
she told him she had been raped, but without receiving any details about the actual abuse. Regarding
the taped forensic interview, Stotts acknowledged that S.L. was not admonished to tell the truth but
did not know why.6

         Detective Brett Gipson, with the Metro-Nashville Police Department Sex Crimes Unit,
testified that he talked to S.L. “one or two times” but did not talk to J.L. because the DCS conducted
the interviewing at the Child Advocacy Center. He said the defendant was eventually located in
North Carolina where he was arrested.

       Mindy Song, the defendant’s daughter and twelve years old at the time of trial, testified that
she had visited the victims’ apartment but could not recall the defendant ever telling her and J.L. to
play outside by themselves. She said she was sure about this because the defendant kept a very close
eye on her to make sure she stayed safe.

        The defendant testified that he came to the United States from Korea in December 1994,
leaving behind his pregnant ex-wife and daughter. He said he met the victims’ mother in Nashville
and began living with her, acknowledging they were “lovers.” He described his relationship with
S.L. and J.L. as an “uncle” or “father” and said the victims’ mother asked him to be the disciplinarian
of the girls. He acknowledged the victims were afraid of him because he “had to use some corporal
punishment and sometimes cry out, I’m yelling; sometimes give them some angry eyes,” but when
he was not disciplining them, they “were very close . . . just a father and daughters.” The defendant
denied sexually abusing S.L. and J.L. and maintained that the victims had lied, explaining, “If I do
one sex with the children, her inside vagina will tore down.”




         5
         At the time of the trial, S.L.’s forensic interviewer, Pam Scretchen, no longer worked at the Child Advocacy
Center and did not testify.

         6
          At this point, the defendant admitted the forensic interview tape into evidence. The tape was later played for
the jury with instructions that the tape was to be used solely to impeach S.L.’s testimony and not to be considered as
substantive evidence.

                                                          -6-
                                            ANALYSIS

                                I. Appointment of an Interpreter

        The defendant argues that the trial court erred in denying his motion to appoint a Korean
interpreter because of his inability to intelligently express himself in English. Specifically, he
contends the trial court’s failure to appoint an interpreter caused him to “not appear intelligent or
reasonable and his demeanor appeared evasive” which denied him “his constitutional right to be
heard.” The State argues the defendant spoke and understood English well enough not to need an
interpreter.

       Tennessee Rule of Criminal Procedure 28 states: “The court may appoint an interpreter of
its own selection and may fix the reasonable compensation of such interpreter.” Tenn. R. Crim. P.
28. This court has previously explained:

       Tenn. R. Crim. P. 28 provides for the appointment of an interpreter by the court
       where it is deemed necessary. It is a discretionary matter for the trial judge in this
       State. Of course it is the duty of the court to provide the necessary means for the
       defendant to understand the nature of the charges against him, the testimony of the
       witnesses, and to communicate to the court. Failure to do so would be a violation of
       one's constitutional right to be heard, to know the nature and cause of the accusation,
       and to be confronted by the witnesses.

State v. Duc Le, 743 S.W.2d 199, 202, (Tenn. Crim. App. 1987) (citing 23 C.J.S. Criminal Law, §
965, p. 863, et seq.). As such, we utilize an abuse of discretion standard in reviewing a trial court's
denial of appointing an interpreter. Thus, the determination of the trial court will be reversed only
if it "applied an incorrect legal standard, or reached a decision which is against logic or reasoning
that caused an injustice to the party complaining." State v. Shuck, 953 S.W.2d 662, 669 (Tenn.
1997).

        The defendant cites eight portions of the trial transcript where his testimony was
“indiscernible” to the court reporter. He also notes nine times where he had to ask for clarification
of a question. However, when reviewing the trial court’s decision not to appoint an interpreter, we
must look at the information the trial court had to rely on in making its decision. At the pretrial
hearing on the defendant’s motion to appoint an interpreter, defense counsel noted that the
defendant:

       is a Korean National. He speaks very good English, and I can sit down with him and
       understand him.

              But the problem is that numerous times, because of a heavy accent and he
       doesn’t quite understand everything, not a hundred percent, I’ll have to ask him to
       rephrase or vice-versa. And, so, it’s difficult.


                                                 -7-
                But I can communicate with him; so, I’m not asking for an interpreter for me
       to -- assist in my communication with him. My concern is in front of the jury.

              And my concerns are that, because [the defendant] does not understand all
       words and phrases, if there’s any misinterpretation, you know, maybe his . . .
       testimony might not be one-hundred-percent correct.

               My other concern is that, if -- he does at times hesitate, trying to, it appears
       to me, translate in his own mind and then respond appropriately, concerned about the
       impression of the Jury that, well, why is he hesitating, is he trying to be evasive, that
       type a (sic) thing.

By defense counsel’s admission, the defendant spoke “very good English” and did not need “an
interpreter to assist counsel.” Given this information, we cannot conclude the trial court abused its
discretion in declining to appoint an interpreter for the defendant.

        In addition, a review of the defendant’s trial testimony reveals that he speaks English quite
well and, we believe, was able to effectively communicate to the jury. At the motion for a new trial
hearing, the trial court, noting that it had “observed [the defendant] during the trial,” found “there’s
absolutely no question in the [c]ourt’s mind, as [defense counsel] indicated to the jury, that [the
defendant] . . . speaks very good English and understands English, and was able to respond to all the
questions from the [d]efense attorney and the questions from the State in cross.” Furthermore, the
trial court found that the defendant was “attentive and interested, obviously, in what was being said
and how the trial was proceeding.” The defendant argues that he responded to some questions with
“rambling lengthy answers.” However, the trial court correctly noted that

       it’s not unusual for defendants, whether they’re Korean-speaking or American-born,
       English-speaking citizens, to want to elaborate on their answers, maybe get far afield
       in their answers, in what is pertinent to a particular trial.

               And, oftentimes, even those American-born, English-speaking witnesses have
       to be brought back, either with -- from their attorney, as was done in this case several
       times, or from the State, in requesting that [the defendant] answer the question. And
       he did that.

The trial court, from its unique position of observing the defendant while he testified, concluded it
saw “nothing that transpired during the trial that would lead [the trial court] to believe [the
defendant] needed an interpreter.” Our reading of the defendant’s testimony does not preponderate
against this finding. This issue, therefore, is without merit.




                                                  -8-
                                    II. Forensic Interview Tape

       The defendant argues the trial court erred in denying his motion to compel the State to
provide him with a copy of the taped forensic interview of S.L., conducted at the Child Advocacy
Center. The defendant argues he was entitled to a copy of this tape under Tennessee Rule of
Criminal Procedure 16(a)(1)(D). The State argues that it was not required to give the defendant a
copy of the tape, and, even if it were, the defendant was not prejudiced because the State made the
tape available to the defendant to view whenever he needed.

       Pretrial discovery of evidence is governed by Tennessee Rule of Criminal Procedure 16,
which provides in pertinent part:

       (a) Disclosure of Evidence by the State.

       (1) Information Subject to Disclosure.

               ....

               (C) Documents and Tangible Objects. Upon request of the defendant, the
       State shall permit the defendant to inspect and copy or photograph books, papers,
       documents, photographs, tangible objects, buildings or places, or copies or portions
       thereof, which are within the possession, custody or control of the State, and which
       are material to the preparation of the defendant's defense or are intended for use by
       the State as evidence in chief at the trial, or were obtained from or belong to the
       defendant.

                (D) Reports of Examinations and Tests. Upon request of a defendant the State
       shall permit the defendant to inspect and copy or photograph any results or reports
       of physical or mental examinations, and of scientific tests or experiments, or copies
       thereof, which are within the possession, custody or control of the State, the existence
       of which is known, or by the exercise of due diligence may become known, to the
       district attorney general and which are material to the preparation of the defense or
       are intended for use by the State as evidence in chief at the trial.

       (2) Information Not Subject to Disclosure. Except as provided in paragraphs (A),
       (B), and (D) of subdivision (a)(1), this rule does not authorize the discovery or
       inspection of reports, memoranda, or other internal State documents made by the
       district attorney general or other State agents or law enforcement officers in
       connection with the investigation or prosecution of the case, or of statements made
       by State Witnesses or prospective State Witnesses.

Tenn. R. Crim. P. 16(a)(1)(C) & (D), (2). As such, Rule 16 allows for pretrial discovery of tangible
objects and reports of examination and tests but prohibits the pretrial discovery of statements by state


                                                  -9-
witnesses. Tennessee Rule of Criminal Procedure 26.2 governs the discovery of witness statements.
Rule 26.2(g) defines “statement” as:

              (1) a written statement made by the witness that is signed or otherwise
       adopted or approved by the witness; or

                (2) a substantially verbatim recital of an oral statement made by the witness
       that is recorded contemporaneously with the making of the oral statement and that
       is contained in a stenographic, mechanical, electrical, or other recording or a
       transcription thereof.

Tenn. R. Crim. P. 26.2(g). Under Rule 26.2, the State has no obligation to provide a defendant with
a copy of a witness statement until after the witness has testified. Tenn. R. Crim. P. 26.2(a); State
v. Taylor, 771 S.W.2d 387, 394 (Tenn. 1989) (holding that there is “no constitutional requirement
that the State provide witnesses' statements prior to trial. The rule is clear that the State has no
obligation to produce statements of a witness until the conclusion of the witness' testimony on direct
examination.”).

        In his motion to compel discovery of the videotape, the defendant argued that it was
“necessary to have a copy of the tape to adequately prepare for trial.” At the hearing on his motion,
he argued that he was entitled to a copy of the forensic interview tape because it was a “tangible”
object:

       THE COURT: What about . . . your position on the tape?

       [DEFENSE COUNSEL]: Judge, I would submit that the discovery rules do require
       that it be turned over -- you know -- any tangible object. And it may be a videotape
       of an interview, but it is a tangible object.

               Furthermore, Judge, I just think it puts the State at an unfair advantage, in
       violation of due process . . . and fair trial requirements.

               ....

       THE COURT: Is there any difference between a written statement of a witness and
       an oral, recorded statement?

       [DEFENSE COUNSEL]: It’s -- I would just say that it’s a tangible object. I see the
       argument trying to compare it to a written report, but it’s not a written report; it’s a
       videotape, tangible object.
              If they’re gonna (sic) videotape it–

       THE COURT: That is to be admitted in the State’s case in chief.


                                                -10-
         [DEFENSE COUNSEL]: Right.

         THE COURT: Well, they’re not gonna [sic] be admitting a one-hour taped interview
         of the victim. It would be provided under the Jencks act and case law.

         [DEFENSE COUNSEL]: Judge, if you have a videotaped interview, and all the
         nuances that go with that, you have the witness’ demeanor on that tape.

                It’s -- it’s not nearly as easy to take a videotape in the middle of a trial and try
         to do something with it, either pick out portions to cross-examine on, pick out
         portions to submit on your own case in chief, those types of things; it’s a logistical
         nightmare, as opposed to a written report, where you can flip through it quickly.

                 That’s my main concern, though, the logistics. You know, we may be in the
         middle of trial and I may have to ask this [c]ourt for a recess, for me to try to edit out
         the portions . . . that I may wanna [sic] play in my case in chief.

Apparently, the defendant was arguing that he should have a copy of the tape under Rule
16(a)(1)(C), which provides for discovery of tangible objects. In his motion for a new trial, the
defendant renewed this argument, stating he should have been provided a copy of the videotape
under Rule 16(a)(1)(C) because it was a tangible object and claimed the tape was essential in his
ability to impeach the victim. It is only for the first time on appeal that the defendant argues that he
should have received a copy of the videotape under Rule 16(a)(1)(D) because “a video tape of a
forensic interview of an alleged child rape victim is as much of a result of a scientific test as it is a
simple witness statement.” As this court said in State v. Alder, 71 S.W.3d 299 (Tenn. Crim. App.
2001), "[i]t is well-settled that an appellant is bound by the evidentiary theory set forth at trial, and
may not change theories on appeal." Id. at 303 (citing State v. Banes, 874 S.W.2d 73, 82 (Tenn.
Crim. App. 1993)). Thus, we conclude that, because of his changing theories between trial and
appeal, the defendant has waived the argument that he was entitled to a copy of the videotape
containing the forensic interview of S.L. under Rule 16(a)(1)(D) as a scientific test.7

        In addition, we conclude that the trial court appropriately denied the defendant’s motion to
compel the State to provide the defendant a copy of the videotape pretrial under Rule 16(a)(2). The
defendant cites no case law to support his contention that videotaping a witness’s interview converts
the witness’s statement into a “tangible object” and, thus, makes the statement discoverable pretrial
under Rule 16(a)(1)(C). Under Rule 26.2(g)(2), a statement of a witness may include an oral
statement that is “recorded contemporaneously with the making of the oral statement and that is
contained in a . . . mechanical . . . or other recording.” Tenn. R. Crim. P. 26.2(g)(2). The simple fact
that S.L.’s forensic interview was videotaped did not convert her statement into a “tangible” object
that is discoverable pretrial. Furthermore, we note that the defendant had access to the forensic


         7
          Because we find the defendant has waived this issue, we decline to address whether a forensic interview of a
child rape victim constitutes a scientific test.

                                                        -11-
interview tape pretrial, as the State made the tape available for defense counsel to review as often
as needed. For these reasons, we conclude that this issue is without merit.

                                 III. Prosecutorial Misconduct

        The defendant argues that the trial court erred in “allowing the State to ask the [d]efendant
numerous argumentative questions.” That State responds that defense counsel only objected to two
questions as being argumentative and, therefore, only these two questions are properly before this
court, that both were proper for cross-examination, and even if the questions were objectionable,
they constitute only harmless error.

        We first address the State’s contention that only two cross-examination questions are
properly before this court. The defendant cites ten separate instances in the trial transcript where he
argues the State’s questions or comments on cross-examination were argumentative and improper.
Defense counsel, however, failed to object during seven of these instances and “[w]ithout
contemporaneous objection, the error, if any, is waived” for these seven questions and comments.
State v. Pritchett, 621 S.W.2d 127, 135 (Tenn. 1981) (citing State v. Sutton, 562 S.W.2d 820 (Tenn.
1978)); see also Reece v. State, 555 S.W.2d 733, 735 (Tenn. Crim. App. 1977) (finding that if there
is no defense objection to a State’s cross-examination question, there is no error). In addition, of the
three remaining questions that were objected to by defense counsel, only two were objected for being
argumentative, the objection for the remaining question being that it called for speculation. As we
previously noted, a defendant may not change theories on appeal but is bound by the evidentiary
theory he set forth at trial. Thus, a question that was objected to at trial as being speculative cannot
be challenged on appeal as being argumentative. As such, we agree with the State that only the two
questions that the defendant objected to for being argumentative are properly before this court for
review.

        The right to cross-examine a witness is fundamental. State v. Dishman, 915 S.W.2d 458, 463
(Tenn. Crim. App. 1995) (citing State v. Hill, 598 S.W.2d 815, 819 (Tenn. Crim. App. 1980)). The
manner, scope, and control of cross-examination lies within the sound discretion of the trial judge.
State v. Humphreys, 70 S.W.3d 752, 766–67 (Tenn. Crim. App. 2001). The trial judge’s “exercise
of such discretion will not be interfered with except in case of plain abuse of it.” State v. Fowler,
373 S.W.2d 460, 466 (Tenn. 1963) (citing Davis v. Wicker, 333 S.W.2d 921 (Tenn. 1960)).

        The first question the defendant claims was argumentative concerned the State asking him
why, if J.L. was lying, she would not have made up a more elaborate story:

       [THE STATE]: [I]f [S.L.] was going to ask [J.L.] to make something up about you,
       why not make up something more than just a simple touch of the breast, sir?

       [DEFENSE COUNSEL]: Objection. Argumentative, calls for speculation.

       THE COURT: All right. This is cross-examination. I’ll overrule the objection.


                                                 -12-
Even accepting, arguendo, that this question was argumentative, we find it constitutes harmless
error.

        The second question the defendant claims was argumentative concerned S.L.’s forensic
interview videotape that was played for the jury at the request of the defendant. To put in context
this objection, we will set out a portion of the State’s cross-examination of the defendant:

       Q: What kinda [sic] man rapes somebody anyway, Mr. Song?

       A: I don’t imagine, sir.

       Q: But, apparently, [S.L.] has a very active imagination, doesn’t she?

       A: What do you mean, “active imagination,” sir?

       Q: You watched that videotape this morning; right?

       A: Yes, sir.

       Q: You heard all the things that she told that interviewer; correct?

       A: I saw that.

       Q: You heard it; right?

       A: I saw that.

       Q: Yes.

       A: And I heared (sic) a lot of things. The lady talk to [S.L.] is making and leading
       the -- the -- what she -- the -- you know -- the leading conversation.

       Q: Yeah. Like, when –

       A: That’s what I feel.

       Q: -- like, when she asked [S.L.] what it felt like when your penis was inside of her
       mouth and [S.L.] said that it –

       [DEFENSE COUNSEL]: Judge –

       Q: Made her choke.



                                               -13-
       [DEFENSE COUNSEL]: -- I’d like to object. I’d like Counsel –

       THE COURT: All right. What’s –

       [DEFENSE COUNSEL]: -- to tone it down a little –

       THE COURT: -- your objection?

       [DEFENSE COUNSEL]: -- tone it down a little bit.

       THE COURT: Well, talk to me, don’t talk to him.

       [DEFENSE COUNSEL]: Well, I –

       THE COURT: What’s your objection?

       [DEFENSE COUNSEL]: I’m asking the Court to ask Counsel to lower –

       THE COURT: He’s fine.

       [DEFENSE COUNSEL]: -- his voice.

       THE COURT: What’s your objection?

       [DEFENSE COUNSEL]: Argumentative.

       THE COURT: All right. [(To the State)] Do you care to be heard?

       [THE STATE]: No.

       THE COURT: All right. Go ahead.

The original question by the State, “What kinda [sic] man rapes somebody anyway?” was not
contemporaneously objected to by defense counsel, and we conclude the defendant waived any
objection to it. The question that was posed to the defendant contemporaneously with the
argumentative objection simply asked the defendant if he heard what S.L. told the interviewer on the
tape. Defense counsel originally objected to this question by asking the trial court to have the State
“tone it down a little bit” and only decided later the question was argumentative. As such, we again
conclude the defendant waived this objection. Accordingly, this issue is without merit.




                                                -14-
                                IV. Denial of Motion for New Trial

        The defendant argues the trial court erred in not granting his motion for a new trial based on
newly discovered evidence. This evidence consisted of a 1993 order of protection filed by the
victims’ mother against their biological father after he attempted to run them over with his car and
threatened them with a knife. The defendant argues on appeal:

        With the smoking gun that the biological father had been abusive enough to threaten
        to kill his own children while chasing the mother with a knife, and had attempted to
        run her and the children over with a vehicle, coupled with the testimony of the
        mother that she had been suspicious of the biological father for sexually abusing the
        children, the new evidence would have led the jury to conclude that there was enough
        of a possibility that the biological father had in fact sexually abused [S.L.] and caused
        the injury.

The State argues this order of protection did not constitute newly discovered evidence and did not
make it less likely that the defendant sexually abused the victims.

        When a defendant seeks a new trial based on newly discovered evidence, he must show (1)
reasonable diligence in seeking the newly discovered evidence; (2) the materiality of the evidence;
and (3) that the evidence would likely change the result of the trial. See State v. Nichols, 877
S.W.2d 722, 737 (Tenn. 1994) (citing State v. Goswick, 656 S.W.2d 355, 358-60 (Tenn. 1983)).
Whether or not to grant a new trial based on newly discovered evidence, however, lies within the
sound discretion of the trial court. See State v. Caldwell, 977 S.W.2d 110, 117 (Tenn. Crim. App.
1997) (citing Hawkins v. State, 220 Tenn. 383, 417 S.W.2d 774, 778 (1967)). We review this issue,
therefore, for an abuse of discretion.

         In denying the defendant’s motion for a new trial, the trial court found the order of protection
did not qualify as newly discovered evidence because it was readily available prior to the trial and
could have been found. In addition, the trial court noted that “even setting that aside, [it did not]
think . . . you can jump between an order of protection involving threats, if, in fact, that occurred,
and surmising that [the victims’ biological father], therefore, sexually abused the victim[s] in this
case.” We agree with the both of these findings. The order of protection, filed in 1993 and available
to the defendant if he had looked for it, did not constitute newly discovered evidence. In addition,
the defendant has failed to explain why the fact an order of protection was obtained shows that the
victims’ biological father may have sexually abused them. We find the order of protection that
accused the victims’ biological father of making threats toward the victims was not of such
materiality that it would have changed the outcome of the trial. Accordingly, we conclude that the
trial court did not abuse its discretion in denying the defendant’s motion for a new trial based on
newly discovered evidence.




                                                  -15-
                                       CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the defendant’s convictions
and sentence and affirm the trial court’s denial of his motion for a new trial.


                                                    ___________________________________
                                                    ALAN E. GLENN, JUDGE




                                             -16-